NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
NATHAN L. GLENN,
Clainmnt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-A'ppellee.
2010-7027
AppeaI from the United StateS C0urt of AppeaIS for
Veterans C1aims in case r10. 08-1'708, Judge Bruce E.
Kas01d.
ON MOTION
Bef0re RADER, Chief Judge, BRYSON and MOORE, Circuit
Judges.
PER CURIAM.
0 R D E R
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27 (f) and to dismiss Nathan

GLENN V. DVA 2
L. Glenn’s appeal from the United States Court of Ap-
peals for Veterans Claims’ judgment in Glenn v. Shinseki,
08-1708, for lack of jurisdiction.
Glenn appealed to the Court of Appeals for Veterans
Claims, challenging a Board of Veterans’ Appea1s decision
denying his application to reopen his claim for service
connection for narcolepsy. The Court of Appeals for
Veterans Claims affirmed the B0ard’s decision and also
concluded that the Board did not err in not adjudicating
an informal claim for pension benefits, finding no evi-
dence in the record to support a pension claim. Glenn
appeals that decision to this court.
Under 38 U.S.C. § 7292, this court has limited juris-
diction over appeals from decisions of the Court of Ap-
peals for Veterans Claims. See F0rshey v. Principi, 284
F.3d 1335, 1338 (Fed. Cir. 2002) (en banc). This court
“may not review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case." 38 U.S.C. § 7292(d)(2).
In his informal brief, Glenn only challenges factual
determinations regarding the medical evidence relied on
by the Board. Thus, this court does not have jurisdiction
over the appeal.
Accordingly,
IT ls OR:oERED THAT:
(1) The Secretary’s motions to waive the require-
ments of Rule 27 (f) and to dismiss are granted
(2) Each side shall bear its own costs.
FOR THE CoURT
AUG __-2 wm /s/ Jan Horbaly
Date J an Horbaly
Clerk

3
ccc Nathan L. Glenn
S
Lauren S. Moore, Esq.
lssued As A Mandate: AUG 2 201
GLENN V. DVA
s
'aaef§tlfars;°“
me 01`*2 2010
.|AN HORBALY
CLERK